DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 4/9/2021 has been entered.  Claims 1 and 9 have been amended.  Claims 18 and 19 have been added.  Claims 1-19 are still pending in this application, with claims 1 and 9 being independent.
	
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hupel et al. (DE 102012005104 A1, hereinafter Hupel, English translation attached).

In regards to claim 1, Hupel discloses in Figures 1-4, a fastening device for a lamp unit (5) of a vehicle (1), wherein the lamp unit (5) is fastenable to a body portion (2) of the vehicle by the fastening device (see Fig. 2), comprising: a clamping portion (at 7) configured to generate a 

In regards to claim 2, Hupel discloses in Figures 1-4, the clamping portion (at 7) has a clamping device (8th not labeled with 9, see Fig. 2, Par. [0030]) and a clamping receptacle (7) for receiving the clamping device (8th not labeled with 9) for generating the clamping force (Par. [0030]).

In regards to claim 3, Hupel discloses in Figures 1-4, the clamping device (8th not labeled with 9) is a clamping screw (8th not labeled with 9) having a clamping nut (12), and the clamping portion (at 7) has a supporting surface for the clamping nut arranged on the clamping screw (at 12, see Fig. 2).

In regards to claim 4, Hupel discloses in Figures 1-4, the clamping portion (at 7) is arranged centrally or at least substantially centrally in the fastening device (Par. [0019, 0040]).



    PNG
    media_image1.png
    280
    343
    media_image1.png
    Greyscale
[annotated Fig. 4]

In regards to claim 6, Hupel discloses in Figures 1-4, the supporting portion has four support feet (see annotated Fig. 4 above).

In regards to claim 7, Hupel discloses in Figures 1-4, the supporting portion is X-shaped transversely to the clamping direction (see annotated Fig. 4 above).

In regards to claim 8, Hupel discloses in Figures 1-4, the clamping portion and the supporting portion are formed in one piece (see Fig. 2, 6 and 7 are one piece).

In regards to claim 9, Hupel discloses in Figures 1-4, a lamp unit (5) for a vehicle (1), comprising: a lamp body (6); and a fastening device (at 7) for fastening the lamp unit to a body portion (2) of the vehicle (see Fig. 2), wherein the fastening device comprises a clamping portion (at 7) for generating a clamping force (Par. [0030]) in a clamping direction (about B) between a lamp body 

In regards to claim 10, Hupel discloses in Figures 1-4, the fastening device (at 7) is premounted on the lamp body (6) before mounting the lamp unit in the vehicle (Par. [0031], illustrated in Fig. 2, regarding the fastening device being premounted, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the fastening device of Hupel.  See MPEP § 2113).

In regards to claim 11, Hupel discloses in Figures 1-4, the lamp body (6) has a counter-clamping receptacle (7) for receiving the clamping device (8th with 9) of the fastening device (at 7).



In regards to claim 13, Hupel discloses in Figures 1-4, the counter-clamping receptacle (7) is arranged on the lamp body (6) so as to be adapted to a center of gravity of the lamp unit (Par. [0031]).

In regards to claim 14, Hupel discloses in Figures 1-4, the center of gravity of the lamp unit takes the form of a linear center of gravity of a sealing element of the lamp unit (along B, Par. [0031]).

In regards to claim 15, Hupel discloses in Figures 1-4, the lamp body (6) has at least one guiding element (feet, circled in annotated Fig. 4 above) for positively guiding a counter-guiding element of the fastening device (see Figs. 2 and 4).

In regards to claim 16, Hupel discloses in Figures 1-4, the lamp unit (5) is a tail lamp (see Fig. 1).

In regards to claim 17, Hupel discloses in Figures 1-4, a vehicle (1) comprising a lamp unit (5) according to claim 9 (see rejection of claim 9 above).

In regards to claim 18, Hupel discloses in Figures 1-4, the clamping portion (the clamping portion at 7 includes a spring bolt, 8th not labeled with 9, see Fig. 2, Par. [0030]) is removable from the supporting portion (at 6, noting the spring bolt is removable from the supporting portion of the lamp body).

In regards to claim 19, Hupel discloses in Figures 1-4, the clamping portion (the clamping portion at 7 includes a spring bolt, 8th not labeled with 9, see Fig. 2, Par. [0030]) is removable from the supporting portion (at 6, noting the spring bolt is removable from the supporting portion of the lamp body).

Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of now claims 1-19 under 35 U.S.C. 102(a)(1) as being anticipated by Hupel, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the clamping force is generated via present relative movement of the clamping portion with respect to the lamp body of the lamp unit, the clamping portion is removable from the supporting portion.
In response, the Examiner first reiterates from the rejection above, in which Hupel indeed discloses the clamping force is generated via present relative movement of the clamping portion with respect to the lamp body of the lamp unit (the clamping portion at 7 includes a spring bolt, 8th not labeled with 9, see Fig. 2, Par. [0030], the clamping force is generated by relative movement of the bolt via the threads with respect to the lamp body, the clamping portion (the clamping portion at 7 includes a spring bolt, 8th not labeled with 9, see Fig. 2, Par. [0030]) is removable from the supporting portion (at 6, noting the spring bolt is removable from the supporting portion of the lamp body).
Next, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
Additionally, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Specifically in this case, “clamping portion”, “supporting portion”, and the like being defined by their function throughout the claims.  Such language providing for a particularly broad but reasonable interpretation of the structure carrying out such function as is apparent in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896